IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SATICOY BAY LLC SERIES 2818                           No. 84239
                 CALLE DEL ORO, A NEVADA
                 LIMITED LIABILITY COMPANY,
                                     Appellant,
                                vs.                                         FILE
                 WILMINGTON SAVINGS FUND
                 SOCIETY, FSB, NOT IN ITS                                   JUL 28 2022
                 INDIVIDUAL CAPACITY BUT SOLELY                          ELIZABETH A. BROWN
                                                                       CLER   F UPREME COURT
                 AS OWNER TRUSTEE FOR CSMC                             B
                                                                        Y   DEPUTY CLERK
                 2017-RPL2 TRUST, A NATIONAL
                 ASSOCIATION,
                                     Respondent.

                                      ORDER DISMISSING APPEAL

                            Pursuant to the joint motion of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.




                                                   CLERK OF THE SUPREME COURT
                                                   ELIZABETH A. BROW

                                                   BY:




                 cc:   Hon. Veronica Barisich, District Judge
                       Thomas J. Tanksley, Settlement Judge
                       Roger P. Croteau & Associates, Ltd.
 SUPREME COURT
          OF
                       Smith Larsen & Wixom
       NEVADA          Eighth District Court Clerk
CLERK'S ORDER

 (()) 19-17